                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO: 2:19-cr-180-JLB-MRM

ALPHONDA BAKER


                                      ORDER

       Alphonda Baker, an inmate housed in a Federal Bureau of Prisons (“BOP”)

correctional institution, seeks compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i). (Doc. 56.) He asserts that his medical conditions place him at

extraordinary risk given the ongoing COVID-19 pandemic. (Id.) Yet as the

United States correctly notes, Mr. Baker’s request is due to be denied because he

has not exhausted his administrative remedies before seeking such relief. (Doc.

57.)

       “The [C]ourt may not modify a term of imprisonment once it has been

imposed except” under certain circumstances. 18 U.S.C. § 3582(c). One such

circumstance is “compassionate release” which is generally available “in any case”

where:

             [T]he court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative
             rights to appeal a failure of the Bureau of Prisons to
             bring a motion on the defendant's behalf or the lapse
             of 30 days from the receipt of such a request by the
             warden of the defendant's facility, whichever is earlier,
             may reduce the term of imprisonment . . . after considering
             the factors set forth in section 3553(a) to the extent that
              they are applicable, if it finds that . . . extraordinary and
              compelling reasons warrant such a reduction[.]

Id. § 3582(c)(1)(A)(i) (emphasis added). Put simply, “the statute [] imposes a

requirement on prisoners before they may move [for compassionate release] on their

own behalf.” United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021) (quotation

and citation omitted).

      Here, Mr. Baker does not allege that he has sought compassionate release

from the warden of his BOP facility by pursuing his administrative remedy under

the compassionate release statute. (See Doc. 56.) In fact, the United States

represents that (as of April 30, 2021) BOP archives show “no record of Baker having

submitted a request for compassionate release to his warden. As of the same date,

[a BOP employee assigned to monitor Mr. Baker] also confirmed that Baker had not

submitted a request for compassionate release.” (Doc. 57 at 3.) 1

      Although Mr. Baker raises troubling allegations about the state of his health,

Congress has set the exhaustion requirement in section 3582(c)(1)(A) and it is not

for the Court to waive. Rather, it is “mandatory in the sense that a court must

enforce the rule if a party properly raises it . . . .” Harris, 989 F.3d at 911.

      Mr. Baker’s motion for compassionate release (Doc. 56) must be denied until

he exhausts his administrative remedies. United States v. Rodrigues, No. 20-

12623, 2021 WL 613825, at *2 (11th Cir. Feb. 17, 2021) (“Despite the unique

circumstances presented by the COVID-19 pandemic . . . defendants are generally




      1   Mr. Baker filed his motion for compassionate release on April 19, 2021.



                                           -2-
required to comply with the exhaustion requirement in § 3582(c)(1)(A).” (citation

omitted)).

      Accordingly, Mr. Baker’s motion for compassionate release (Doc. 56) is

DENIED.

      ORDERED at Fort Myers, Florida, on May 7, 2021.




                                        -3-
